Citation Nr: 0821362	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-14 906	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Entitlement to basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code.




ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The appellant served in the United States Army Reserve from 
September 1988 to April 1996.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The appellant appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant served in the United States Army Reserve 
from September 1988 to April 1996 and had initial active duty 
for training from September 16, 1988, to February 18, 1989.  
He did not have qualifying active duty service.


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. § 3011 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 21.7020, 21.7042 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board observes that the record on appeal 
does not reflect that the appellant was notified as required 
by 38 U.S.C.A. § 5103A.  However, such notice is not required 
in this case because the benefit sought is found in Chapter 
30, of Title 38.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002) ("the notice and duty to assist provisions. . . 
are relevant to a different chapter of Title 38 and do not 
apply to this appeal").  In addition, as will be explained 
below, the Board finds that the law, and not the evidence, is 
dispositive in this case.  Where the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter, notice can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive).

In addition, an opinion from the VA General Counsel held that 
the VA is required neither to provide notice of the 
information and evidence necessary to substantiate a claim 
nor to develop evidence to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because the undisputed facts render the 
claimant ineligible for the claimed benefit.  See VAOPGCPREC 
5-2004 (June 23, 2004).  The Board also notes that where 
there is an error in the notice, or as in this case an 
absence of notice, there is no prejudice to a claimant as a 
result of the error if the benefit sought could not possibly 
have been awarded as a matter of law.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F. 3d. 1328 (2006).  Therefore, 
the Board finds that no further action is necessary because 
it is the law, and not the evidence, that is dispositive in 
this case.

Furthermore, VA educational programs have their own 
provisions that address notification and assistance.  For 
example, under 38 C.F.R. § 21.1031(b), "[i]f a formal claim 
for educational assistance is complete, or VA requires 
additional information or evidence to adjudicate the claim, 
VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
the time limit provisions of § 21.1032(a)."  In this case, 
the relevant and probative evidence consists of information 
regarding the dates of the appellant's service.  That 
evidence is associated with the claims file.  As such, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.


Law and Analysis

The appellant has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service. 38 
U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates, or who 
meet certain other criteria.  38 U.S.C.A. § 3011 (West 2002); 
38 C.F.R. §§ 21.7040, 21.7042 (2007).

Specifically, to be eligible for Chapter 30 benefits, an 
individual must have first become a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces after June 30, 1985.  38 U.S.C.A. § 
3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(1).  The individual 
must also have served an obligated period of active duty.  In 
the case of an individual with an obligated period of service 
of 3 years or more, the individual must have completed at 
least 3 years of continuous active duty.  38 U.S.C.A. § 
3011(a)(1)(A)(i); 38 C.F.R. § 21.7042(a)(2).  A veteran need 
not have served the requisite amount of time pursuant to 38 
U.S.C.A. § 3011(a)(1)(A)(i) and 38 C.F.R. § 21.7042(a)(2) if 
he or she was discharged or released from active duty for any 
one of the following reasons: (i) For a service-connected 
disability; or (ii) For a medical condition which preexisted 
service on active duty and which VA determines is not service 
connected; or (iii) Under 10 U.S.C. 1173 (hardship 
discharge); or (iv) For convenience of the government (A) 
After completing at least 20 continuous months of active duty 
of an obligated period of active duty that is less than three 
years; or (B) After completing 30 continuous months of active 
duty of an obligated period of active duty that is at least 
three years; or (v) Involuntarily for the convenience of the 
government as a result of a reduction in force, as determined 
by the Secretary of the military department concerned in 
accordance with regulations prescribed by the Secretary of 
Defense or by the Secretary of Transportation with respect to 
the Coast Guard when it is not operating as a service in the 
Navy; or (vi) For a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense or by the 
Secretary of Transportation with respect to the Coast Guard 
when it is not operating as a service in the Navy.  38 C.F.R. 
§ 21.7042(a)(5) (2007).

Active duty means full-time duty in the Armed Forces, other 
than active duty for training; full-time duty (other than for 
training purposes) as a commissioned officer of the Regular 
or Reserve Corps of the Public Health Service; full-time duty 
as a commissioned officer of the National Oceanic and 
Atmospheric Administration; and, authorized travel to or from 
such duty or service.  The term "active duty" does not 
include any period during which an individual served under 
the provisions of 10 U.S.C.A. § 511(d) pursuant to an 
enlistment in the Army National Guard or the Air National 
Guard, or as a Reserve for service in the Army Reserve, Naval 
Reserve, Air Force Reserve, Marine Corps Reserve, or Coast 
Guard Reserve.  See 38 C.F.R. § 21.7020(b)(1).

In this case, the appellant served in the United States Army 
Reserve from September 1988 to April 1996 and had initial 
active duty for training from September 16, 1988, to February 
18, 1989.  There is no evidence indicating, nor has the 
appellant contended, that he ever served on active duty.  
Therefore, the Board concludes that the appellant did not 
have the requisite service in the Armed Forces of the United 
States that would form a basis for eligibility for benefits 
under Chapter 30, Title 38, United States Code.  

The Board has considered the appellant's contentions; 
however, the legal criteria governing service eligibility 
requirements for Chapter 30 educational assistance are clear 
and specific, and the Board is bound by them.  Based on the 
appellant's failure to meet these criteria, the Board finds 
that the veteran has not established that he is eligible for 
educational assistance under Chapter 30.  As the law in this 
case is dispositive, the claim must be denied based on a lack 
of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


